RENDERED: MAY 7, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1669-MR

JOHN R. HALL                                                         APPELLANT


                    APPEAL FROM PIKE CIRCUIT COURT
v.                 HONORABLE EDDY COLEMAN, JUDGE
                         ACTION NO. 18-CR-00075


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, JONES, AND KRAMER, JUDGES.

KRAMER, JUDGE: John R. Hall appeals from the Pike Circuit Court’s denial of

his Kentucky Rule of Criminal Procedure (RCr) 11.42 post-conviction motion.

Hall argues his counsel performed ineffectively by misadvising him as to whether

he would be eligible for parole under the terms of a plea agreement. We affirm.

            In March 2018, Hall was indicted for, among other things, murdering

a police officer. The Commonwealth soon thereafter filed a notice of its intent to
seek enhanced punishment, including the death penalty. In December 2018, Hall

and the Commonwealth entered into a written plea agreement pursuant to which

the Commonwealth agreed to dismiss some charges in return for Hall pleading

guilty to murder and being a convicted felon in possession of a handgun. The

written plea agreement explicitly called for Hall to be sentenced to life

imprisonment without the possibility of parole:

             5.) The Commonwealth will recommend a sentence of
             imprisonment for life without benefit of probation or
             parole for the murder of Pikeville Police Officer Scotty
             Hamilton in Count I, and a sentence of ten (10) years in
             prison on Count II, Convicted Felon in Possession of a
             Handgun. The Commonwealth will further recommend
             the sentences run concurrently and it is acknowledged
             that by operation of law the [ten-year] sentence must run
             concurrently with the sentence of imprisonment for life
             without benefit of probation or parole.

             6.) The defendant agrees that he will not seek any form
             of probation or parole of the sentence imposed . . . .

             ...

             8.) This is the entire agreement of the parties.

Hall and his counsel each signed the agreement.

             The trial court engaged in a colloquy with Hall before accepting his

guilty plea. Under oath, Hall said he only was able to read and write “a little bit”

but answered yes when asked if the plea agreement had been read to him by

counsel and again when asked if he believed he understood the agreement’s


                                         -2-
contents. The Commonwealth also orally summarized the plea agreement’s terms,

including emphasizing the recommendation that Hall be sentenced to life without

the possibility of parole. When the trial court asked Hall if the Commonwealth’s

summary was “the recommendation as you understand it,” Hall answered “yes.”

Hall then said “no” when asked by the court if he had been promised anything else

or told he would have any other benefits. The court accepted Hall’s guilty plea and

sentenced him to life imprisonment without the possibility of parole, as per the

terms of the plea agreement.

              Roughly ten months later, Hall, pro se, filed the RCr 11.42 motion

presently under review. The only issue relevant to this appeal is Hall’s claim that

his counsel misled him by erroneously stating the plea agreement called for a

sentence of life imprisonment with the possibility of parole after twenty-five

years.1 Hall asserts he would have rejected the agreement if he had known it made

him permanently ineligible for parole. The trial court denied Hall’s RCr 11.42

motion without holding a hearing. Hall then filed this appeal pro se, though

subsequently we appointed the Department of Public Advocacy (with its consent)

to represent him.2


1
  By not raising them here, Hall has waived or abandoned all the other claims in his motion. See,
e.g., Hugenberg v. West American Ins. Company/Ohio Cas. Group, 249 S.W.3d 174, 187-88
(Ky. App. 2006).
2
  Even though Hall was sentenced to life imprisonment without the possibility of parole, we have
jurisdiction over his appeal. Cardine v. Commonwealth, 102 S.W.3d 927, 929 (Ky. 2003).

                                              -3-
             Hall’s core argument is that he is entitled to an evidentiary hearing

because the record does not conclusively refute his allegation that counsel told him

“he was pleading to life without the possibility of parole for twenty-five (25) years

when he was really pleading to life with no possibility of parole.” A trial court

must hold an evidentiary hearing on an RCr 11.42 motion “only when there is ‘a

material issue of fact that cannot be determined on the face of the record.’”

Commonwealth v. Searight, 423 S.W.3d 226, 228 (Ky. 2014) (quoting RCr

11.42(5)). As a general rule, the trial court “may not simply disbelieve factual

allegations in the absence of evidence in the record refuting them.” Fraser v.

Commonwealth, 59 S.W.3d 448, 452-53 (Ky. 2001). However, an evidentiary

hearing is not necessarily required where during the plea colloquy, any alleged

misinformation has been cured by the court. For example, in Commonwealth v.

Rank, 494 S.W.3d 476, 487 (Ky. 2016), the Court held that “[t]he record reveals

that any erroneous information given to [appellant] by counsel about probation and

parole eligibility was corrected by the trial court. The trial court explained the

terms of the plea and [appellant] expressed his understanding of them. An

evidentiary hearing is not required on this issue.” Thus,

             [i]f the information given by the court at the plea hearing
             corrects or clarifies the earlier erroneous information
             given by the defendant’s attorney and the defendant
             admits to understanding the court’s advice, the criminal
             justice system must be able to rely on the subsequent
             dialogue between the court and defendant.

                                          -4-
Edmonds v. Commonwealth, 189 S.W.3d 558, 568 (Ky. 2006) (quotation and

citations omitted). See also Embry v. Commonwealth, 476 S.W.3d 264, 271-72

(Ky. App. 2015), overruled on other grounds by Commonwealth v. Thompson, 548

S.W.3d 881 (Ky. 2018) (“Flaws in counsel’s advice may be cured by the trial

court’s provision of accurate information.”).3

               Here, the trial court did not hold an evidentiary hearing. Thus, “our

review is limited to determining whether the motion on its face states grounds that

are not conclusively refuted by the record and which, if true, would invalidate the

conviction.” Searight, 423 S.W.3d at 231 (quotation marks and citations omitted).

Of course, “motions asserting claims refuted or otherwise resolved by the record”

may be “summarily denied . . . .” Commonwealth v. Pridham, 394 S.W.3d 867,

874 (Ky. 2012). We review the trial court’s factual findings only for clear error

but review its application of the law de novo. Id. at 875.

               Hall’s claims are based upon allegedly ineffective counsel; therefore,

he must both show that counsel’s performance was deficient and that deficiency

caused him to suffer prejudice. Searight, 423 S.W.3d at 228 (citing Strickland v.


3
  Among our sundry conclusions in Embry was that “failure to advise a defendant of the lifetime
registration requirement for a sex offender who pleads guilty does not constitute ineffective
assistance of counsel because the registration requirement is nonpunitive and designed to protect
the public.” Embry, 476 S.W.3d at 272. Our Supreme Court overruled that sole aspect of
Embry. Thompson, 548 S.W.3d at 893 (“we disagree with the Embry court’s bar on claims of
ineffective assistance of counsel concerning sex offender registration . . . . Accordingly, we
overrule Embry to the extent it holds otherwise.”). We thus still may properly rely upon the
remainder of Embry.

                                               -5-
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). Courts

reviewing claims of ineffective assistance of counsel “must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance . . . .” Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. To

show deficient performance, Hall must show “counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. at 687, 104 S. Ct. at 2064. To show prejudice after having pled

guilty, Hall “must demonstrate a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going to trial.”

Id. at 876 (internal quotation marks and citations omitted). In other words, Hall

bore the burden to ‘“convince the court that a decision to reject the plea bargain

would have been rational under the circumstances.’” Id. at 880 (quoting Padilla v.

Kentucky, 559 U.S. 356, 372, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010)).

             The Commonwealth asserts that the record resolves Hall’s claim. Of

course, the record of proceedings in court cannot show what was said out-of-court.

Nonetheless, Hall signed a plea agreement agreeing to life without the possibility

of parole in a capital punishment eligible case; swore under oath that he understood

the plea’s terms; admitted the Commonwealth’s recitation of the agreement (which

emphasized the recommended sentence of life without the possibility of parole)

matched his understanding thereof; and while under oath, stated that no one had


                                         -6-
promised him anything else. And, now after the fact, Hall asserts he would have

rejected the agreement if he had known it made him permanently ineligible for

parole.

                 The United States Supreme Court has warned courts reviewing post-

conviction claims of ineffective assistance of counsel to “not upset a plea solely

because of post hoc assertions from a defendant about how he would have pleaded

but for his attorney’s deficiencies. Judges should instead look to contemporaneous

evidence to substantiate a defendant’s expressed preferences.” Lee v. United

States, ___ U.S. ___, 137 S. Ct. 1958, 1967, 198 L. Ed. 2d 476 (2017).4 Hall has

pointed to no contemporaneous evidence to support any assertions in his motion.

To the contrary, Hall failed to object or seek to withdraw his guilty plea once it

was made plain in court that the plea agreement called for him to be permanently

ineligible for parole. In short, though the record adduced in court may not directly

refute Hall’s claim about what his counsel had allegedly said out-of-court, Hall’s

claims are nonetheless “otherwise resolved by the record . . . .” Pridham, 394

S.W.3d at 874.5


4
    Lee has not yet been cited by a Kentucky appellate court, but its cautionary language fits here.
5
 Our holding in Embry is generally consistent with prior, unpublished opinions (which we cite
purely for illustrative purposes). See, e.g., Smith v. Commonwealth, No. 2007-CA-0954-MR,
2008 WL 4951979, at *2 (Ky. App. Nov. 21, 2008) (“Smith contends that his guilty plea was not
knowingly, voluntarily, and intelligently made because his counsel rendered ineffective
assistance. He contends that his counsel advised him that he was accepting a fifteen-year
sentence when; in fact, he was receiving a forty-year sentence. He further contends that counsel

                                                  -7-
               We conclude, consistent with prior Kentucky and federal caselaw, that

any alleged misstatement by counsel was adequately cured by the proceedings in

court. Accordingly, the trial court properly denied Hall’s motion without

conducting a hearing. All other arguments contained in the parties’ briefs we deem

to be irrelevant, redundant, or without merit.

               For the foregoing reasons, the Pike Circuit Court is affirmed.

               ALL CONCUR.

 BRIEFS FOR APPELLANT:                             BRIEF FOR APPELLEE:

 Andrea Reed                                       Daniel Cameron
 Assistant Public Advocate                         Attorney General of Kentucky
 Frankfort, Kentucky
                                                   Courtney J. Hightower
                                                   Assistant Attorney General
                                                   Frankfort, Kentucky




misinformed him that he would be eligible for parole after serving twenty percent of his
sentence. Thus, he contends that he was impermissibly misled into accepting a much greater
sentence than he believed . . . . From the evidence in the record, Smith’s allegation stands in
stark contrast to the affirmative statements made by the trial court and his counsel. On numerous
occasions, Smith was put on notice that he potentially faced a forty-year sentence. Moreover,
during the sentencing hearing, Smith’s counsel stated that Smith understood that he could have
his sentences run consecutively. Regarding Smith’s parole eligibility, Smith’s counsel, standing
directly beside his client, stated that Smith had to serve eighty-five percent of the sentence
imposed, and Smith voiced no objection. Based on these facts, Smith’s claim is conclusively
refuted by the record.”); Savage v. Commonwealth, No. 2009-CA-0353-MR, 2010 WL 1926382,
at *4 (Ky. App. May 14, 2010) (“Upon review of this record, we are convinced that the plea
colloquy conclusively demonstrates that any misstatement that was transmitted to Savage
regarding the amount of time he might have to serve prior to being eligible for parole was
corrected and clarified by the time of Savage’s plea hearing. Savage twice affirmed that he had
discussed and understood the parole guidelines set forth at the hearing. We therefore discern no
error in the trial court’s ruling that this record conclusively reflects Savage’s plea to be knowing,
intelligent and voluntary and not a result of any gross misadvice of his attorneys.”).

                                                -8-